DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Patent No.: US 10,376,145 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faul (Pub. No.: US 2005/0075678 A1) in view of Wahlgren et al. (Pub. No.: US 2009/0157149 A1); hereinafter referred to as “Wahlgren”.
	Regarding claim 1, Faul discloses a method of enabling a patient to achieve a weight loss objective, comprising: providing the patient with an electrical dermal patch comprising a housing (e.g. see element 20), an electrical pulse generator (e.g. see element 22) positioned within the housing, and at least one electrode (e.g. see elements
28 and 30) in electrical communication with the electrical pulse generator, wherein said electrical pulse generator is configured to deliver electrical pulses having a pulse amplitude in a range of 5mA to 45mA (e.g. see [0028], [0029] and [0049]); instructing the patient to secure the electrical dermal patch to the patient's skin (e.g. see figure 1); applying a plurality of stimulation sessions to the patient's skin using said electrical dermal patch over a duration of one week (e.g. see [0049]), wherein each of the plurality of stimulation sessions comprises said electrical pulses, wherein at least some of the plurality of stimulation sessions have a duration of at least 15 minutes (e.g. see [0049]), and wherein the plurality of stimulation sessions comprises at least one in said week (e.g. see [0049]); and instructing the patient to repeatedly apply said plurality of stimulation sessions until said weight loss objective is achieved (e.g. see [0049]).

	Regarding claim 2, Faul discloses a pulse width in a range of 10µsec to 10msec (e.g. see [0028], [0029] and [0049]) but is silent as to the pulse frequency in a range of 1 Hz and 100 Hz. Wahlgren teaches that it is known to use such a modification as set forth in [0046] and [0047] to provide more precise stimulation tailored to each individual patient. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Faul, with such a modification as taught by Wahlgren, since such a modification would provide the predictable results of more precise stimulation tailored to each individual patient.
Regarding claim 3, Faul discloses a total energy delivered by the plurality of stimulation sessions applied over said one week is not less than 0.25 joules (e.g. see
[0028], [0029] and [0049]. Note: The higher end of the stimulation parameters will result in more than 0.25 joules).
Regarding claim 4, Faul discloses the plurality of stimulation sessions comprises at least two in said week and wherein each of said at least two stimulation sessions occurs on different days of said week (e.g. see [0028], [0029] and [0049]).

Note: The lower end of the stimulation parameters will not exceed 6 joules).
Regarding claim 6, Faul discloses the plurality of stimulation sessions comprises at least seven in said week and wherein each of said seven stimulation sessions occurs on different days of said week (e.g. see [0049]).
Regarding claim 7, Faul discloses a first of said plurality of stimulation sessions is separated from a second of said plurality of stimulation sessions by an amount of time equal to or greater than one quarter of a duration of the second of said plurality of stimulation sessions (e.g. see [0028], [0029] and [0049]).
Regarding claim 8, Faul discloses instructing the patient to repeatedly apply said plurality of stimulation sessions over a minimum of four weeks (e.g. see [0049]).

Allowable Subject Matter
Claims 16-20 are objected to as being allowable if the double patenting rejection is overcome.
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the double patenting rejection is overcome.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP C EDWARDS/Examiner, Art Unit 3792   

/Amanda K Hulbert/Primary Examiner, Art Unit 3792